Citation Nr: 0702685	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to an evaluation in excess of 40 percent 
for fibromyalgia,  including depression.

2.	Entitlement to an evaluation in excess of 10 percent for 
sinusitis.

3.	Entitlement to an evaluation in excess of 10 percent for 
low back strain.

4.  Entitlement to an evaluation in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with hiatal 
hernia.


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to July 
1998, with additional unverified service of three years and 
six months.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In a rating decision of January 2006, the RO granted service 
connection for tinnitus, degenerative disc disease of the 
cervical spine, left knee strain and tendonitis, and 
osteoarthritis of the right and left wrists.  Accordingly, 
those issues, which were formerly on appeal, are no longer 
before the Board.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In a Telefax Transmittal of March 2006, the veteran stated 
that he was enclosing "new evidence which (he) had planned 
on presenting at a DRO (Decision Review Officer) hearing in 
Idaho." Apparently, the veteran's claims folder had been 
forwarded to the Board prior to his being afforded the 
opportunity to appear at that hearing.  Accordingly, the 
veteran requested that his claims file be returned to the RO 
in Boise, Idaho for a review of pertinent evidence and the 
aforementioned personal hearing.

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  The veteran should be scheduled for a 
hearing before a Decision Review Officer 
at his local RO in Boise, Idaho, or 
another appropriate RO facility.  A 
transcript of that hearing should be 
included in the veteran's claims folder.

2.  The RO should then review the 
veteran's claims for increased 
evaluations.  Should the benefits sought 
on appeal remain denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits 
since the most recent SSOC in January 
2006.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


